Title: The American Commissioners to Samuel Tucker, 22 July 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Tucker, Samuel


<Passy, July 22, 1778: If the French sailors enlisted in your books are to go to Boston, they should return to the ship and receive their due in wages and prize money. Otherwise, the cruise being complete, they are entitled to collect what is owed them, deducting advances, and to depart. We order your strict attention to the just treatment of Frenchmen under your command, handicapped by unfamiliarity with our language and customs. P.S. If these men insist on leaving regardless of their commitment to continue to Boston, concede to their wishes but deny them wages and prize money.>
